Citation Nr: 9904808	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-18 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to June 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of service connection for 
gastritis.

In a September 1943 rating decision, the New Orleans RO 
denied the veteran's claim of service connection for chronic, 
catarrhal gastritis.  The veteran was notified of this 
decision the same month.  The veteran did not file a timely 
appeal.  As such, the September 1943 rating decision became 
final in accordance with applicable law.

In December 1947, the San Francisco RO again denied the 
veteran's claim of service connection, stating that no new 
evidence had been received to change the previous rating 
decision from 1943.  The veteran was notified of this 
decision the same month.  The veteran did not file a timely 
appeal.  As such, the December 1947 rating decision became 
final in accordance with applicable law.

In correspondence dated in August 1954, the Los Angeles RO 
informed the veteran that his claim could not be considered, 
in as much as new and material evidence had not been 
presented.  As before, the veteran did not file a timely 
appeal.  As such, the August 1954 determination became final 
in accordance with applicable law.

In March 1995, the Los Angeles RO received the veteran's 
claim for service connection for an intestinal disorder, 
which it denied in an October 1995 rating decision, as no new 
and material evidence had been submitted showing that the 
veteran's gastritis had been incurred in or made worse by 
service.  The veteran was informed of this decision the same 
month.  He then filed this appeal.

Additionally, the Board notes that the record indicates that 
the veteran also filed a claim as to clear and unmistakable 
error in reference to the September 1943 rating decision.  
The Los Angeles RO denied the claim in an April 1996 rating 
decision, which the veteran was provided with the following 
month.  Review of subsequent procedural development reveals 
that the veteran did not appeal this denial but, rather, 
perfected his appeal as to whether new and material evidence 
had been submitted in connection with his claim of service 
connection for gastritis.  Accordingly, then, the Board finds 
that the issue of clear and unmistakable error is not before 
it for consideration.  The Board will address the veteran's 
claim only as framed on the title page of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for gastritis was last 
denied by the RO in August 1954; the veteran was properly 
notified of that decision, and no appeal was perfected 
therefrom.

2.  Evidence received since the RO's August 1954 decision 
which denied service connection consists of lay statements 
and post-service VA treatment records.  In effect, the state 
of the record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1954 decision 
which denied service connection for gastritis is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The August 1954 decision is final, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  When a claimant seeks to 
reopen a final claim, the Board must review all of the 
evidence of record before it to determine whether the claim 
should be reopened and readjudicated.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
For purposes of determining whether new and material evidence 
has been presented, the evidence of record prior and 
subsequent to the last final decision is reviewed.  Evans, 9 
Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

II.  Factual Background

When the RO considered the veteran's claim in August 1954, 
the pertinent evidence of record consisted of the veteran's 
service medical records.

These records show that the veteran's induction examination 
(conducted in March 1943) was negative for any reported or 
noted stomach disorders and other pertinent abnormalities.  
Hospital records (dated in May 1943) indicate that the 
veteran was 
admitted for treatment of an ulcer.  The veteran reported 
vomiting after every meal for the prior three months.  He 
also complained of pain in the epigastrium and of back pain.  
It was noted that the veteran reported being diagnosed with 
an ulcer two years before and that he had never been free of 
epigastric pain since then.  A gastric series was ordered, 
which showed a normal duodenum and stomach.  The final 
diagnosis was gastritis, chronic, catarrhal, cause not 
determined.  This diagnosis was reiterated on the veteran's 
Certificate of Disability for Discharge.  It was also noted 
that the veteran's gastritis existed prior to induction and 
was not considered in the line of duty due to advanced 
symptoms and short term of service.  The veteran's disability 
was considered permanent but had not been aggravated in or by 
military service.  Further hospitalization was not required, 
as the maximum degree of improvement had been attained.  The 
veteran was discharged due to an inability to subsist on Army 
rations.

As noted above, in a September 1943 rating decision, the New 
Orleans RO denied the veteran's claim of service connection 
for chronic, catarrhal gastritis, on the basis that his 
condition existed prior to service and was not aggravated.  
The veteran was notified of this decision the same month.  
The veteran did not file a timely appeal.  In December 1947, 
the San Francisco RO again denied the veteran's claim of 
service connection, stating that no new evidence had been 
received to change the previous rating decision from 1943.  
The veteran was notified of this decision the same month. 

In correspondence dated in August 1954, the Los Angeles RO 
informed the veteran that his claim could not be considered, 
in as much as new and material evidence had not been 
presented.  As before, the veteran did not file a timely 
appeal.  As such, the August 1954 determination became final 
in accordance with applicable law.

Subsequent to the RO's August 1954 decision, the RO received 
and considered lay statements submitted in support of the 
veteran's claim and post-service VA treatment records (dated 
from September 1994 to March 1996).

The lay statements from the veteran's two sisters and one 
brother indicate that they have known the veteran all of 
their lives and that they know for a fact that the veteran 
had no stomach problems and complained of no stomach problems 
prior to 1943.

The VA treatment records show that the veteran was found to 
have a hiatal hernia, after undergoing an 
esophagogastroduodenoscopy in February 1995.  The records 
also document the veteran's history of chronic epigastric 
pain.  They are silent as to any discussion of the veteran's 
military service in 1943 and reference no service medical 
history.

III.  Analysis

In August 1954, the RO denied the veteran's claim of service 
connection for gastritis, stating that new and material 
evidence was required to reopen the veteran's claim.  
Subsequent to August 1954, the RO received and considered lay 
statements from the veteran's sisters and brother and post-
service VA treatment records.  While the Board recognizes the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a final decision, it does not 
find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, with respect to the lay statements from members 
of the veteran's family, while the Board acknowledges their 
recollections of events prior to 1943, there is nothing in 
the record to suggest that the veteran's sisters and brother 
possess the medical expertise required to render opinions 
about the diagnosis or extent of any stomach problems prior 
to his entry into service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where an issue involves medical diagnosis 
or causation, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As such, while 
the lay statements are, indeed, new to the evidence of 
record, they are not material.  For evidence to be considered 
sufficient to reopen a prior denial, it must be both new and 
material.  38 C.F.R. § 3.156(a).  Here, the lay statements 
are of limited evidentiary value, as they offer no competent 
medical opinion or evidence that the veteran's gastritis was 
either incurred in service or aggravated by his service.

With respect to the post-service VA treatment records, they, 
too, are new to the evidence of record but are not material.  
They have limited evidentiary value and do not bear directly 
or substantially upon the specific matter under 
consideration, i.e., service connection.  Here, while the 
records do most certainly document the existence of a current 
disability, see Caluza v. Brown, 7 Vet. App. 498 (1994), they 
are silent as to any causation or etiology and in no way 
reflect or reference the veteran's service history.  Rather, 
they document treatment received and diagnoses made more that 
40 years after the veteran's discharge from service.  As 
such, they are not so significant that they must be 
considered, with all of the evidence of record, in order to 
fairly decide the merits of the veteran's claim.

Accordingly then, in light of the evidence and law discussed 
above, the Board concludes that no new and material evidence 
has been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for gastritis.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's statement of the 
case (dated in March 1996) and the supplemental statement of 
the case (dated in August 1998), the Board finds that the 
veteran has been adequately informed of the evidence required 
in this case and afforded an opportunity to respond.



ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for 
gastritis.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

